Name: COMMISSION REGULATION (EC) No 1243/96 of 28 June 1996 fixing the production refund for olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 No L 161 / 116 EN Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1243/96 of 28 June 1996 fixing the production refund for olive oil used in the manufacture of certain preserved foods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 20a thereof, Whereas Article 20a of Regulation No 136/66/EEC provides for the granting of a production refund for olive oil used in the preserving industry, whereas under para ­ graph 6 of that Article, and without prejudice to para ­ graph 3 thereof, the Commission shall fix this refund every two months; Whereas by virtue of Article 20a (2) of the abovemen ­ tioned Regulation, the production refund must be fixed on the basis of the gap between prices on the world market and on the Community market, taking account of the import charge applicable to olive oil falling within CN subheading 1509 90 00 and the factors used for fixing the export refunds for those olive oils during the reference period; whereas it is appropriate to take as a reference period the two-month period preceding the beginning of the term of validity of the production refund; whereas, however, if the oil used in the manufac ­ ture of preserved foods was produced in the Community, the above amount is to be increased by an amount equal to the consumption aid in force on the day that the said refund is applied; Whereas the application of the above criteria results in the refund being fixed as shown below, HAS ADOPTED THIS REGULATION: Article 1 For the months of July and August 1996, the amount of the production refund referred to in Article 20a (2) of Regulation No 136/66/EEC shall be:  ECU 67,18 per 100 kilograms for olive oil produced in the Community,  ECU 55,11 per 100 kilograms for olive oil other than that referred to in the preceding indent. Article 2 This Regulation shall enter into force on 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. h) OJ No L 349, 31 . 12. 1994, p. 105.